DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 12, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piazzi (WO2007/015284) in view of Carre (FR 2776474)

Regarding claim 1, Piazzi teaches a spreading device for spreading vehicles  for
discharging liquid spreading agents, the spreading device comprising: at least one tank (12) for reserving liquid spreading agents to be spread and at least one rotationally-driven discharge device (100), connected via a provided supply unit (Fig 1-3) to the at least one tank, wherein the at least one rotationally-driven discharge device has at least one base body (105) and a cover (106) securely connected to the at least one base body, wherein the at least one base body defines a receiving chamber (109) for the liquid spreading agents and is substantially in a shape of a cylinder, wherein the at least
one base body at least one bottom section, forming an underside of the at least one rotationally-driven discharge device (100), with an inlet opening (116) and at
least one wall section projecting from a bottom section and concentrically
surrounding an axis of rotation, wherein the at least one rotationally-driven discharge
device, for dispensing the quid spreading agent from the receiving chamber,
having a discharge opening (111), each having a discharge opening, wherein
the multiple discharge units are arranged in an area of a wall section of
the at least one base body and interact with outlet openings (108) provided in the wall
section, the at least one rotationally-driven discharge device dispenses the liquid spreading agent outward from the receiving chamber in a jet (paragraph [0068]) through the discharge units due to a centrifugal force generated by a rotation about an axis of rotation (paragraphs [0068-0081]).  Piazzi fails to teach multiple discharge units.  Carre teaches a spreading device having multiple discharge units that are variably adjustable in such a way that a direction of the jet of exiting liquid spreading agent can be adjusted at the discharge opening (Figure 1a, 1b; abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include multiple adjustable nozzles on the spreader of Piazzi as taught by Carre as it is obvious to use a known technique to improve similar devices in the same way.


Regarding claim 5, Piazzi as modified by Carre teaches each of the multiple discharge units is rotatable about a respective main axis for variable adjustment.  

Regarding claim 12, Piazzi as modified by Carre teaches a reservoir (13) for receiving solid spreading agents to be spread and at least one conveying and loading unit for applying the solid spreading agent on an upper side of the at least one rotationally-driven discharge device (30), wherein the spreading device (100) simultaneously discharges liquid and solid spreading agents, wherein the cover of the at least one rotationally-driven discharge device is a shape of a spreading plate for simultaneous discharge of the liquid and solid spreading agents.  

Regarding claim 19, Piazzi as modified by Carre teaches wherein two or more rotationally driven discharge devices are provided, wherein the two or more rotationally driven discharge devices are arranged next to one another or above one another.  

Regarding claim 20, Piazzi teaches a rotationally driven discharge device for a spreading device of a spreading vehicle for discharging spreading agents, the rotationally driven discharge device comprising: at least one base body (105) and a cover (106) securely connected to the at least one base body, wherein the at least one base body defines a receiving chamber (109) for supplied liquid spreading agent and is substantially in a shape of a cylinder, wherein the at least one base body comprises at least one bottom section, forming an underside of the rotationally driven discharge device, with an inlet opening (116) and at least one wall section projecting from the bottom section and concentrically surrounding an axis of rotation , wherein the rotationally driven discharge device for dispensing the liquid spreading agent from the receiving chamber, comprises a discharge unit (100), each having a discharge opening, wherein the discharge unit (100) are arranged in an area of the wall section of the base body (105) and interact with outlet openings (111) provided in the wall section wherein the rotationally driven discharge device dispenses the liquid spreading agent outward from the receiving chamber in a jet through the discharge units due to a centrifugal force generated by a rotation about the axis of rotation.  Piazzi fails to teach multiple discharge units.  Carre teaches a spreading device having multiple discharge units that are variably adjustable in such a way that a direction of the jet of exiting liquid spreading agent can be adjusted at the discharge opening (Figure 1a, 1b; abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include multiple adjustable nozzles on the spreader of Piazzi as taught by Carre as it is obvious to use a known technique to improve similar devices in the same way.
Allowable Subject Matter
Claims 2-4, 6-11, 13-18  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.  Waldrum teaches a spreading device with multiple outlets that spray due to centrifugal force.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        May 19, 2022